Citation Nr: 0218512	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-20 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a December 1999 remand, which requested 
development of the evidence.  That development has been 
completed and the claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The evidence does not show that the veteran's current 
infertility is due to a disease or injury in service.



CONCLUSION OF LAW

Infertility was not incurred in or aggravated by service 
and is not proximately due to or the result of any disease 
or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  The veteran has not informed VA of any 
outstanding records that are pertinent to the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statement of the case, the 
Board remand, and the RO rating decisions issued regarding 
the claim.  The appellant has also been informed of the 
pertinent provisions of the VCAA by means of the April 
2002 supplemental statement of the case.

In a January 2000 letter and the April 2002 supplemental 
statement of the case, the RO informed the appellant of 
the evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran indicated in a June 2002 letter that 
she had additional evidence that she desired to submit.  
However, she did not identify that evidence and she did 
not submit any additional evidence.  Therefore, the Board 
finds that VA has met its duty to assist in developing the 
evidence.

Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and 
development of the claim have been satisfied.  VA has 
obtained all evidence that the appellant has indicated is 
pertinent to the claim and has satisfied the duty to 
assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The regulations as they apply to this 
case were not meant to confer any rights in addition to 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

Service connection may be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.  Disability that is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.

An August 1981 private physician's letter notes that the 
veteran had been treated for pelvic inflammatory disease.  
Within the previous year, she had a complete physical 
examination, and other than a physiological heart murmur, 
the physician found no symptoms.  She was considered to be 
in good health.

The veteran's August 1981 enlistment examination shows 
that her pelvic examination was normal.  At that time, she 
stated that she had been treated for a female disorder.  
The examiner noted pelvic inflammatory disease, which had 
resolved, and a pregnancy with twins delivered early that 
died due to undeveloped lungs.

A September 1982 service medical record shows that the 
veteran stated that she had been pregnant with twins in 
1974, but had aborted after a fall.  She had been sexually 
active since then without the use of contraception and 
wished to know about her infertility.  She had pelvic 
inflammatory disease in 1980 that had resolved.  She 
occasionally had yeast infections.  Her periods had been 
essentially normal without difficulty.  A January 1983 
service medical report questions whether the veteran was 
infertile, but was unable to complete infertility workup.  

A March 1984 service medical report notes probable 
secondary infertility.  Examination was normal with 
anteverted uterus.  An August 1984 service medical record 
shows that the veteran claimed to be 2.5 months pregnant, 
but a pregnancy test was negative.  The physician assessed 
menstrual irregularities.  Another August 1984 service 
medical record diagnosed secondary infertility.  An April 
1985 service medical record notes a diagnosis of secondary 
infertility.

The veteran elected not to have a separation examination 
in November 1984.

A July 1996 VA gynecological examination shows that the 
veteran stated that she was treated for "G.C. contact" 
during the first two weeks of basic training.  She 
reportedly started to experience dysmenorrhea in 1983.  
That year she had also reportedly had a spontaneous 
abortion.  Later that year she had an infertility workup.  

After leaving service in 1986, she reportedly had another 
infertility workup.  A laparoscopy there was unremarkable 
according to her.  Later that year in Germany, she 
underwent another laparoscopy and was told there was fluid 
in her right tube.  In 1993, she had right salpingo-
oophorectomy because of damaged tubes.  In 1995, she 
underwent lysis of adhesions.  At that time she was told 
that she had fibroids.  She was also told that there was 
an ovarian cyst the size of a grapefruit.  In 1994, she 
started experiencing dysuria.

The veteran provided a history of menarche at age 16.  
Periods were every 25 days, lasting four to five days.  
She experienced pain and clots.  Although these had 
decreased since she underwent lysis of adhesions.  The 
flow was variable.  Her last menstrual period was 12 days 
prior to the examination.  He last pap was in October 1995 
and was normal.  She had been married once for 13 years.  
She was gravida 3, para 2, abortion 1.  In 1974 she 
delivered twins at 26 weeks that died after three days.  
This was a vaginal delivery.  In 1983 and 1991, she 
suffered spontaneous abortions.

She had no subjective complaints.  Objective examination 
found the vulva and vagina were clean.  Cervical os could 
not be visualized.  Only the anterior lip of the cervix 
was partially visualized.  The veteran was extremely 
tender when the speculum was inserted limiting the 
examination.  On bimanual examination, the cervix was 
palpable.  It was extremely tender and pointed towards the 
rectum.  The uterus was irregular and extremely tender.  
It was immobile.  There was tenderness on palpation of the 
left adnexa.  There was also tenderness on palpation of 
the right pelvis.  The examiner noted that the uterus was 
irregular and immobile suggesting adhesions.  The right 
ovary had been removed.  No voluntary sterilization 
procedures had been performed.

A pelvic ultrasound showed an enlarged uterus consistent 
with uterine fibroids and with a generalized mixed 
echodensity of the uterus.  There was an unusual area 
having the same configuration of the uterus adjacent to 
the left posterior side of the uterus extending out and 
maybe an unusual appearance of fibroids or some type of 
adhesion or mass.  Endometriosis was to be considered.  
The left ovary was unremarkable.  The pap was within 
normal limits.  It was negative for malignant cells.  The 
examiner provided a diagnosis of infertility, chronic 
pelvic pain, a history of adhesions status post lysis of 
adhesions, uterine fibroid, dysuria, and mixed 
incontinence.

At her August 1997 hearing, the veteran related that she 
had a miscarriage while in service in Germany.  She stated 
that she caught an infection at that time and ended up 
having her tube and ovary removed in August 1993.

A November 1997 VA gynecological examination shows that 
the veteran was on active duty from 1981 to 1984.  While 
on active duty she had two spontaneous miscarriages at 
gestational age of three months and 4.5 months.  She also 
supposedly had a cyst on the left ovary and was treated 
with oral contraceptives.  She also was told he had some 
fibroids in the uterus.  There were no abnormal pap smears 
while on active duty.

The veteran was "gravida 3, para 1, and abortion 2, with 
no living children."  Her last menstrual period was 
approximately one month prior to the examination.  Her 
periods recurred monthly for five days.  There was no 
intermenstrual postcoital bleeding.  There was no 
discharge or dyspareunia.  She was using contraception.  
The veteran had a right salpingo-oophorectomy for what 
sounded like a right tubo-ovarian abscess.  In October 
1995, she had a cyst on the left ovary, which turned out 
to be adhesions with open laparotomy.  Lysis of adhesions 
was performed.  Since that surgery, the veteran had been 
fairly asymptomatic.  Her last gynecological examination 
was in October 1996 and was normal.

Pelvic examination revealed the external genitalia and the 
coitus to be normal.  Bartholin's, urethra, and Skene's 
were negative.  The vagina was normal.  The cervix was 
parous and everted.  The uterus was six weeks, somewhat 
irregular with a small fibroid in the right cornual area.  
Examination of the adnexa revealed the right adnexa to be 
negative.  The left adnexa had some fullness but no masses 
were felt.  The examiner provided diagnostic impressions 
of infertility by history probably due to pelvic adhesive 
disease, and a small asymptomatic fibroid.  The examiner 
remarked that it was not known when the veteran contracted 
the infection that caused her pelvic adhesions and hence 
her infertility.  It was a good possibility that the 
infection followed her second abortion, which occurred 
while she was on active duty.

An August 2000 VA examination was performed by the same 
examiner as the November 1997 VA examination.  However, 
the examiner also reviewed the veteran's claims folder and 
medical history, unlike in the November 1997 examination.  
Review of the records failed to reveal any evidence of 
pregnancy, miscarriage or pelvic infection during the 
years that the veteran was on active duty.  

The veteran emphatically stated that she was seeing a 
German physician for "IVF" and that the physician told her 
that she was pregnant on the basis of pregnancy test and 
an ultrasound.  However, the VA examiner noted that at 
that particular time, there was an entry in the claims 
folder that she was seen in an active-duty clinic in 
Germany, at which time they did a pregnancy test that was 
negative.  The examiner further noted that there was no 
evidence of pregnancy at the time she states she had been 
told by a German physician that she was pregnant.  

According to the veteran, she had a miscarriage in August 
1984 and was seen in an emergency room where she was told 
that she had miscarried.  The examiner commented that the 
entry from the emergency room was available in the claims 
folder and stated that "they" found no evidence of 
pregnancy, and thought she was having a late menstrual 
period.  The veteran had stated previously that she 
supposedly had a pelvic infection.  There was no evidence 
in the records that she had a pelvic infection at that 
time or at any other time while on active duty.  There was 
definitely evidence in the claims folder of many entries 
in which she went in for infertility workup trying to get 
pregnant, but actually no true infertility workup.  Or at 
least, there was no evidence of a true infertility workup 
in the active duty records present in the claims folders.  

The examiner noted that the veteran was last seen as a 
gynecological patient in December 1999 at which time she 
was having signs and symptoms of perimenopause.  She was 
started on hormone replacement therapy.

The examiner stated that there was no evidence that if the 
veteran had infertility, it occurred from any condition 
that could be attributable to gynecological problems 
experienced while on active duty.  The veteran stated that 
she needed to find evidence, but the examiner felt that 
the claims folder had no evidence that allowed him to 
state that any gynecological condition while on active 
duty could be a cause for infertility.

The Board finds that the evidence does not show that the 
veteran's infertility was incurred in or aggravated by 
service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
The most recent VA examination could find no evidence to 
relate infertility to any gynecological condition during 
the veteran's active duty service.  While the November 
1997 VA examination contains an opinion possibly linking 
the veteran's infertility to service.  That examiner 
concluded on the August 2000 VA examination, after an 
opportunity to review the veteran's medical history, that 
there was no relation between the veteran's infertility 
and her service or any disease or injury incurred in or 
aggravated by her service.  

The August 2000 opinion is more probative than the 1997 
opinion, because the later opinion was based on an 
accurate medical history.  The earlier opinion was based 
on an inaccurate history furnished by the veteran.

Accordingly, the Board finds that the weight of the 
evidence is against a finding that infertility was 
incurred in or aggravated by service, or that it is 
proximately due to or the result of any disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310.


ORDER

Entitlement to service connection for infertility is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

